DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 10-12, 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites the limitation "an expander having an inlet configured to receive at least a portion of the feed gas, said expander having an outlet configured to direct feed fluid to the inlet of the feed gas cooling passage of the heat exchanger” in section f, is a new matter. According to applicant’s original disclosure (fig. 8; paragraph 0051-0052): the feed gas (306) is first cooled in the feed gas cooling passage (308) of the heat exchanger and then expand at least a portion of the feed gas (316) using (valve 318) to form an expanded feed gas [320]. Therefore, there is no support in the original disclosure for the recited claim limitations. For examination purpose, examiner read the limitation as --the feed gas is first cooled in the feed gas cooling passage of the heat exchanger and then expand at least a portion of the feed gas to form an expanded feed gas prior to sending the expanded feed gas into the inlet of the scrub column.

Claim 12 recites the limitation "cooling the expanded feed gas using a feed gas cooling passage of the heat exchanger” in section c, is a new matter. According to applicant’s original disclosure (fig. 8; paragraph 0051-0052): the feed gas (306) is first cooled in the feed gas cooling passage (308) of the heat exchanger and then expand at least a portion of the feed gas (316) using (valve 318) to form an expanded feed gas [320]. Therefore, there is no support in the original disclosure for the recited claim limitations. For examination purpose, examiner read the limitation as --the feed gas is first cooled in the feed gas cooling passage of the heat exchanger and then expand at least a portion of the feed gas to form an expanded feed gas prior to sending the expanded feed gas into the inlet of the scrub column.
Claims 8, 10, 11, 14 and 18 depend from an independent claim and therefore inherit the 35 U.S.C. 112(a) deficiencies of its parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the reflux liquid inlet of the scrub" in section g lacks antecedent basis.
Claim 18 depend on a canceled claim which renders the claim indefinite. Appropriate correction required. 
Claim 14 depend from an independent claim and therefore inherit the 35 U.S.C. 112(b) deficiencies of its parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 10-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jiang (US 2015/03720157551A1) in view of Mak (US 2015/0246859A1) and further in view of Foglietta (US 5,755,114).
In regard to claim 7, Jiang teaches a system for removing freezing components (¶ 0021-0022, 0039, e.g., removes CO2, water) from a feed gas (110) comprising: 
a. a scrub device including: i) a scrub column (30) having a feed gas inlet (122), a reflux liquid inlet (136) and a vapor outlet (126), said feed gas inlet configured to receive at least a portion of the feed gas [110] (See fig. 1);
ii) a reflux separation device (38), where the reflux separation device includes a mixed phase inlet (130), a reflux liquid outlet (132) that is in fluid communication with the reflux liquid inlet (136 into 30) of the scrub column (30), and a reflux separation device vapor outlet (134) (see fig. 1);
b. a heat exchanger (20) including a feed gas cooling passage (22), a reflux cooling passage (36) and a return vapor passage (42), said return vapor passage (42) and said reflux cooling passage (36) of the heat exchanger (20) configured so that fluid flowing through the reflux cooling passage (36) of the heat exchanger is cooled by return fluid flowing through the return vapor passage of the heat exchanger (See fig. 1; ¶ 0046), said feed gas cooling passage (22/32) having an inlet (see the inlet of the gas 114 into 20) configured to receive at least a portion of the feed gas (110), said feed gas cooling passage also including an outlet in fluid communication with the feed gas inlet (see 122 feeds into 30) of the scrub column, said heat exchanger configured to feed fluid flowing through the feed gas cooling passage is cooled by return fluid (overhead stream via conduit 134) flowing through the return vapor passage (42) of the heat exchanger (See fig. 1; ¶ 0024, 0030).
c, said reflux cooling passage (36) of the heat exchanger (20) configured to receive and cool a reflux vapor stream (126) that is at least a portion of the feed gas (110), prior to any portion of the reflux vapor stream (126) flowing through the return vapor passage (36) of the heat exchanger (see ¶ 0032-0035), so that a mixed phase reflux stream (132) is formed and to direct at least a portion of the mixed phase reflux stream (132) to the mixed phase inlet (130) of the reflux separation device (38) of the scrub device (See fig. 1; ¶ 0047, 0052);
e. a processed feed gas line (138/140) in communication with an outlet of the vapor return passage (42) of the heat exchanger (See fig. 1). Note: the processed feed gas line is simply the line after the compressor 44.
Jiang teaches at least a portion of the return vapor stream (134) from the vapor outlet of a reflux separation device (38) is directed into the return vapor passage (42) of the heat exchanger,  but does not teach (d) a return vapor expansion device having an inlet in fluid communication with the reflux separation device vapor outlet, said return vapor expansion device also having an outlet in communication with an inlet of the return vapor passage of the heat exchanger, said return vapor expansion device configured so that a pressure and a temperature of at least a portion of the return vapor stream from the reflux separation device vapor outlet are lowered and directed into the return vapor passage of the heat exchanger. 
However, Mak teaches an apparatus for separation of LNG and NGL Production from High Nitrogen Feed Gases, wherein a return vapor expansion device (JT valve 77) having an inlet in fluid communication with the vapor outlet of a separation device (53), said return vapor expansion device (JT valve 77) also having an outlet in communication with an inlet of a return vapor passage (21) of a heat exchanger (50), said return vapor expansion device configured so that a temperature of at least a portion of the return vapor stream from the vapor outlet of the reflux separation device (53) is lowered and directed into the return vapor passage of the heat exchanger (See fig. 1; ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang by implementing a JT valve wherein the return vapor stream from the vapor outlet of the reflux separation device is expanded using the JT valve, in view of the teachings of Mak, in order to improve the cooling efficiency of the heat exchanger by further lowering the temperature of the return vapor stream prior to its cooling duty. 
Jiang teaches a feed gas cooling passage (22) configured to receive at least a portion of the feed gas, and configured to pass the feed gas into the feed gas inlet of the scrub column, but does not explicitly teach (f) an expander having an inlet configured to receive at least a portion of the feed gas, said expander having an outlet configured to direct feed fluid to the inlet of the feed gas cooling passage of the heat exchanger (see also the 112(a) rejection and examiner interpretation above).
However, Foglietta teaches a portion of the feed gas (11) cooled through a feed gas cooling passage (13), wherein the cooled feed gas (35) passed into an expander (37) inlet configured to receive at least a portion of the cooled feed gas (35), wherein the expander having an outlet (39) configured to communicate with a feed gas inlet of a scrub column (41) to transfer the cooled, expanded feed gas into the column (See fig. 1; col. 4, lines 11-55). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang by implementing an expander configured to receive at least a portion of the feed gas of Jiang, in view of the teachings of Foglietta, since it has been shown that combining prior art elements to yield predictable results is obvious whereby by employing an expander will help the system of Jiang to adjust the pressure of the feed gas according to the operating pressure and temperature of the column.  
In regard to claim 8, the modified Jiang teaches the system of claim 7 further comprising: a compressor (44), wherein the outlet (138) of the vapor return passage (42) of the heat exchanger is in communication with an inlet of the compressor (44) and an outlet (the outlet of the compressor 44) of the compressor (44) is in communication with the processed feed gas line (140) (See ¶ 0056; fig. 1), but does not teach the compressor configured to be powered by the expander.
However, Foglietta teaches a use of turboexpander cycle in liquefied natural gas process, wherein Foglietta discloses an expander (37) having an inlet configured to receive at least a portion of a feed gas [11/35] (See col. 4, line 11-47; fig. 1), said expander having an outlet (39) configured to communicate with the feed gas inlet of a scrub column (41), wherein the expander is configured to power a compressor [55] in the liquefaction system (See col. 4, line 47-55). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang by configuring the expander (as modified in claim 7) to power the compressor of Jiang, in view of the teachings of Foglietta, since it has been shown that combining prior art elements to yield predictable results is obvious whereby by takin energy from the expander will help the system of Jiang to reduce the work requirement of the system and save on power conception by extracting work from the expander to power any compression system in the plant, including the compressor at the process feed line.  
In regard to claim 10, Jiang in view of Mak teaches the system of claim 7 wherein Mak teaches the return vapor expansion device (77) is a Joule-Thomson valve (See Mak, ¶ 0034; also see the rejection of claim 1 above).
In regard to claim 11, the modified Jiang teaches the system of claim 7 wherein the reflux cooling passage (36) of the heat exchanger (20) is configured to receive a vapor stream (126) from the vapor outlet of the scrub column (See fig. 1).

In regard to claim 12, Jiang teaches a method for removing freezing components (¶ 0021-0022, 0039, e.g., removes CO2, water) from a feed gas (110) comprising the steps of:
a. providing a heat exchanger (20), a scrub column (30) and a reflux separation device (38) (See fig. 1);
d. directing at least a portion (122) of the feed gas (110) from the feed gas cooling passage (22, 32) to a feed gas inlet of the scrub column (See fig. 1; ¶ 0032);
e, directing a reflux vapor stream (126) that is at least a portion of the feed gas to a reflux cooling passage (36) of the heat exchanger [20] (See fig. 1; ¶ 0046);
f. cooling the reflux vapor stream (126), prior to any portion of the reflux vapor stream flowing through a return vapor passage (42) of the heat exchanger (20), so that a mixed phase reflux stream (130) is formed (see ¶ 0032-0035; fig. 1);
g. separating the mixed phase reflux stream (130) in a reflux separation device (38) so that a liquid component reflux stream (132) and a return vapor stream (134) are formed and directing the liquid component reflux stream (132) to the reflux liquid inlet of the scrub (See fig. 1; ¶ 0047, 0052);
h. vaporizing the reflux fluid stream in the scrub column (30) so that the freezing components (CO2) are condensed and removed (via 124) from the feed gas in the scrub column [30] (See ¶ 0026, 0039, 0052). Para. 0039 of Jiang discloses CO2 removed as a condensate through 124. 
i. directing a return vapor stream (134) from the reflux separation device (38) to form a return fluid stream (fluid in passage 42) (See fig. 1; ¶ 0053-0056);
k. directing the return fluid stream (stream via 134)  to a return vapor passage (42) of the heat exchanger (20) (See fig. 1; ¶ 0056), and
l. warming the return fluid stream (fluid in passage 42) in the return vapor passage of the heat exchanger during step f (¶ 0056).
Jiang teaches at least a portion of the return vapor stream (134) from the vapor outlet of a reflux separation device (38) is directed into the return vapor passage (42) of the heat exchanger,  but does not teach (a, i) a return vapor expansion device, directing a return vapor stream from the reflux separation device to the return vapor expansion device and (j) lowering a temperature and a pressure of the return vapor stream in the expansion device to form a return fluid stream.
However, Mak teaches an apparatus for separation of LNG and NGL Production from High Nitrogen Feed Gases, wherein a return vapor expansion device (77) having an inlet in fluid communication with the vapor outlet of a separation device (53), said return vapor expansion device (77) also having an outlet in communication with an inlet of a return vapor passage (21) of a heat exchanger (50), said return vapor expansion device configured so that a temperature of at least a portion of the return vapor stream from the vapor outlet of the reflux separation device (53) is lowered and directed into the return vapor passage of the heat exchanger (See fig. 1; ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang by implementing an expansion device wherein the return vapor stream from the vapor outlet of a reflux separation device is expanded using the expansion device, in view of the teachings of Mak, in order to improve the cooling efficiency of the heat exchanger by further lowering the temperature of the return vapor stream prior to its cooling duty. 
Jiang teaches at least a portion of the feed gas (110/114) cooled through a feed gas cooling passage (22) and configured to pass the cooled feed gas into the feed gas inlet of the scrub column, but does not explicitly teach b. expanding at least a portion of the feed gas to form an expanded feed gas, and C. cooling the expanded feed gas using a feed gas cooling passage of the heat exchanger (see also the 112(a) rejection and examiner interpretation above).
However, Foglietta teaches a portion of the feed gas (11) cooled through a feed gas cooling passage (13), wherein the cooled feed gas (35) passed into an expander (37) inlet configured to receive at least a portion of the cooled feed gas (35), wherein the expander having an outlet (39) configured to communicate with a feed gas inlet of a scrub column (41) to transfer the cooled, expanded feed gas into the column (See fig. 1; col. 4, lines 11-55). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang by implementing an expander configured to receive at least a portion of the feed gas of Jiang, in view of the teachings of Foglietta, since it has been shown that combining prior art elements to yield predictable results is obvious whereby by employing an expander will help the system of Jiang to adjust the pressure of the feed gas according to the operating pressure and temperature of the column.  

In regard to claim 14, the modified Jiang teaches the method of claim 12 further comprising the step of directing vapor (126) from the scrub column (20) to the reflux cooling passage (36) of the heat exchanger during step e (See fig. 1; ¶ 0046).

In regard to claim 18, the modified Jiang teaches the method of claim 17 further comprising compressing (via compressor 44) the warmed return fluid stream (fluid coming out of 42 into 138) from step l (see fig. 1 of Jiang), but does not explicitly teach the compression of the fluid is using power produced by the expansion of the feed gas.
However, Foglietta teaches a use of turboexpander cycle in liquefied natural gas process, wherein Foglietta discloses an expander (37) having an inlet configured to receive at least a portion of a feed gas [11/35] (See col. 4, line 11-47; fig. 1), wherein Foglietta further teaches the power produced by the expander is configured to power a compressor [55] (See col. 4, line 47-55). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang by configuring the expander (as modified in claim 7) to power the compressor of Jiang, in view of the teachings of Foglietta, since it has been shown that combining prior art elements to yield predictable results is obvious whereby by takin energy from the expander will help the system of Jiang to reduce the work requirement of the system and save on power conception by extracting work from the expander to power any compression system in the plant, including the compressor at the process feed line.  

Response to Arguments
Applicant's arguments in view of the amended claims have been fully considered but they are not persuasive. 
Applicant's arguments (Remarks page 8) that the expander 37 of Foglietta receives the portion of the feed stream after it passes through and is cooled in heat exchanger 15. The expander 37 of Foglietta therefore is not “configured to direct feed fluid to the inlet of the feed gas cooling passage of the heat exchanger” as recited by amended claim 7.
Examiner respectfully disagree. See examiner 112(a) rejections, claim interpretation and 103 rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763